Per Curiam. Appellant, Henry Gunn, Jr., by his attorney, John L. Kearney, has filed a motion for rule on the clerk. The motion admits that the record was not timely filed, without fault on the part of the appellant. His attorney admits that the record was tendered late due to an error on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See Per Curiam opinion, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964. A copy of this opinion will be forwarded to the Committee on Professional Conduct.